OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Crlp&&sd ChildrenDltl~lon
VooationalFmhabilitationDlrialon
Stats Dapa~rtment
                cb Eduoatlon
Austin, Texas
Att8ntlon: Ear.Jamse L. Tannhey




         we have your r                                  abore
qiwrtion. You a&   .




on the dat
the demandnote
OS by maanu of the oertlfloate.
         xi your division I.100 in ra0t paid out the sum of
4689.SO*for medloal servicerand hoapitalketionfor im.nloe
        Crippled Children Dlvlslon, ga@o 8


        and Ode11 Heal ren6arad by Dr. Mills at Baylor Hospits of
A: !     Dellam, TOM*,* and if you unduntand thst the treatmentren-
        dered  for these ohildrcm wi8 msde nooosmry by ~U~IIS which
        wue oauaed by an uploslon, then in that evant, we me no
         objection to your sl lng the outlflcsts and returning the
         aam to #ebb & Webb Fn order that thay might enter the 8ame1
        -in evideme to establish the amount of medlosl and~hospitali-
         zation upenas rsnduad mommary by fesson of the injury
        to   t&r* ohildroa.
                  ArtlolaaS95j,Vunon*s Civil Statutes of Textm,
        rhloh prseoribasthe duties of your dlvldon,   mskes no pro-
        vislon'for the reaorery of medloal.and hospitalinationlx-
        penme furnl8hrd  by your divieion, but we kaqu ot no reason
        r4 a parent of obtldren who hate received sld fmn your dUi-
        sion smy not voluntarilyregay ~tho tmount of ruoh erpendlture.
        Seation 9 of wld Adi provides in partr
                     Vha state Departmentof Muoatlon Is au-
                thorlrmd to reoeire &its and d@stfons for this
                work. All QVta and don&lam tar orip$led ohlld-
                ren*a work   shall   be paid into the StmtqPreaeury
                and the ssme are hereby reappropriatedfor the
                purposss or this Act."
 .:.j
                  nhilo you would bar. ztorothod oi mforllLn6 n&y-
        &t   of theae lx p o nso by
                                 s MrP.'G.Oi Heal, we fmo* no rason
        why you dmld not aooept.klrdeMnd note in'the mm of
        $689.60, ant3if, a8 and when ho paya the sama doposlt the
        ronor in tha Ststa &asury to the propar fund aa indiantad
        by $eo$lon 9 of ~rtiole 8695j quoted above.
                  we sre returnmingto you hmtwlth the #689.SO nOk
        signed by 0. 0. Ioal.,the letter fra# Speamaan Webb to you,
        dated Maroh 323,194E, and the osrtlfioate wbioh he has lrrlod
        you to    d&n.

                                                      'Yourta
                                                            ruy   tzul~
        APPXOVED APFKL   8, 1943                 ATTORNEY   GZW?ZRALOF TEXAS
        /s/ Grorir sellerr
                                                 m
        FIRST ASSISTA#r
        ATTORmY GzwmL
        flRK:db

        Znolosuras